COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-19-00046-CV
 Style:                   Helen Huong Lan Nguyen, a/k/a Mrs. Van Binh v. Maya Dangelas, As
                          Next Friend of Her Minor Child, K.D.
 Date motion filed*:      March 11, 2019
 Type of motion:          First Motion to Extend Time to File Brief
 Party filing motion:     Appellant Helen Nguyen’s Counsel, Mark Bennett
 Document to be filed:    Appellant’s Brief

Is appeal accelerated?      Yes (interlocutory).

 If motion to extend time:
        Original due date:                 N/A (no briefing deadline set)
        Number of extensions granted:           0         Current Due Date: N/A
        Date Requested:                    April 25, 2019

Ordered that motion is:
       Granted
              If document is to be filed, document due: April 25, 2019.
                    No further extensions of time will be granted absent extraordinary
                     circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Although the clerk’s record was filed on February 18, 2019, no briefing deadline had
         been set because no timely response had been received by appellant to the Clerk of
         this Court’s January 18, 2019 late reporter’s record fee notice. Accordingly,
         appellant’s motion to extend time to file brief, construed to include a request to set the
         briefing schedule without the reporter’s record, is granted until April 25, 2019, but
         with no further extensions to be granted absent extraordinary circumstances.
         See TEX. R. APP. P. 37.3(c)(1). The Clerk of this Court is directed to mark April 25,
         2019, as appellant’s brief deadline.

Judge’s signature: ___/s/ Justice Evelyn V. Keyes________
                   x Acting individually        Acting for the Court
Date: ___March 19, 2019_____